DETAILED ACTION
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, at step 1, the claim recites a method, which is a statutory category of invention.
At step 2A, prong one, the claim recites determining based on the expected execution duration and the completed execution duration.

The limitation of “comparing the maximum amount of volatile memory to a volatile memory constraint of a resource-constrained device” covers performance of the limitation in the mind but for recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “comparing” in the context of this claim encompasses an observation or evaluation of whether the required memory is available when comparing/evaluating two pieces of information (i.e., requirement vs availability).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claim recites one or more processors, layers of a machine learning model, volatile memory, and a resource-constrained device.

The one or more processors, layers of a machine learning model, volatile memory, and the resource-constrained device are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)).

The “identifying a plurality of layers in a machine learning model” represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained information (layers) is used in the mental process. 
The “calculating a plurality of respective output sizes corresponding to the plurality of layers; estimating, based on the plurality of output sizes, a maximum amount of volatile memory used for application of the machine learning model” represents mere data gathering step that is necessary for use of the recited judicial exception, as the obtained information is used in the mental process of determining a memory requirement. Even when viewed in combination, the additional elements in this claim do no more than automate the mental process using a computing device as a tool.
The steps above “identifying, calculating, and estimating”, as discussed above, represents mere data gathering and is insignificant extrasolution activity. Further, both of these elements are well understood, routine and conventional.
With respect to the “identifying, calculating, and estimating” limitation, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood routine and conventional. See MPEP 2106.05(d)(II) “electronic recordkeeping,” and “storing and retrieving information in memory.” 
The “providing, at one or more output components, output indicative of a result of the comparing” represents mere data output and is a nominal or tangential addition to the claim. Further, these elements are well-understood routine and conventional.
With respect to the “output component” for providing an output indicative of a result of the comparing, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood routine and conventional. See MPEP 2106.05(d)(II) “presenting offers and gathering statistics”
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claims 9, and 15 are system and media/product type claims respectively and have similar limitations as claim 1 above. Therefore, they are rejected under the same rationale.
Claim 9 recites an “A system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to” which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)).
Claim 15 recites a “At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors” which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)).

Regarding claims 2-8 and 10-14 further describe what constitutes an output size and what comprises a machine learning model, however the limitations in these claims, considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2020/0174686 A1) in view of Jackey et al. (US 8,780,114 B1).

Regarding claim 1, Song teaches the invention substantially as claimed including a method implemented using one or more processors (Fig. 3, Processor 310), comprising: 
identifying a plurality of layers in a machine learning model ([0043] The neural network 1 may be implemented as an architecture having a plurality of layers including an input image, feature maps, and an output.; [0061] In an example, the processor 310 may obtain (i.e., identify), with respect to each of the layer, capacity information about a capacity of a space to store various types of data that are used or are generated in each layer; [0109] In operation 910, the neural network device 300 may allocate a memory to an nth layer of a neural network. In an example, the neural network device 300 may allocate a memory to a first layer of the neural network. The memory may be located in the processor 310 of the neural network device 300.); 
calculating a plurality of respective output sizes corresponding to the plurality of layers ([0061] In an example, the processor 310 may obtain, with respect to each of the layer, capacity information about a capacity of a space to store various types of data that are used or are generated in each layer. The processor 310 may obtain first capacity information indicating a capacity of a space to store an input feature map of a layer and second capacity information indicating a capacity of a space to store an output feature map of the layer… Likewise, the second capacity information refers to a space needed to store an output feature map and may correspond to a size of output feature map data.); 
estimating, based on the plurality of output sizes, a maximum amount of volatile memory used for application of the machine learning model ([0059] Thus, the neural network device 300 may further include the internal memory 320 in the processor 310 to enable faster access to data than when accessing the external memory 330. The internal memory 320 may be a cache memory of the processor 310 or SRAM, but is not limited thereto, and may include various forms of memory.; [0081] In an example, the processor 310 may obtain capacity information regarding capacities of spaces to respectively store the output feature map, the weight map, and working data of the second layer. For example, the processor 310 may obtain capacity information indicating that capacities needed to respectively store an output feature map, a weight map, and working data are 1K (bytes), 5K (bytes), and 1K (bytes), respectively.; [0112] In operation 940, the neural network device 300 may determine whether a sum of the obtained capacities is less than a size of a memory space); 
comparing the maximum amount of volatile memory to a volatile memory constraint of a resource-constrained computing device (Fig. 9, Step 940; [0066] The memory 400 may have a capacity of about 10K (bytes). In memory 400, data may be distinguished by numbering the data from 0 (0K) to 10000 (10K), and the numbers may be regarded as address values of the memory 400. That is, a position of a piece of data stored in a memory may be specified based on address values from a number 0K to a number 10K. The capacity of the memory 400 described above may be an example, and the memory 400 may have various capacities. The address values of the memory 400 are also not limited to the above-described ones, and may be expressed in various manners.; [0112] In operation 940, the neural network device 300 may determine whether a sum of the obtained capacities is less than a size of a memory space. When a sum of the capacities is less than the size of the memory space, the method proceeds to operation 950. When the sum of the capacities is not less than the size of the memory space, the method proceeds to operation 960. In an example, the neural network device 300 may sum up capacities of spaces for respectively storing an input feature map, an output feature map, a weight map, and working data of an nth layer, and determine whether a resultant value of the sum is less than the size of the memory space.).
Song determines whether the layer’s requirement is less than the size of the memory space but Song does not expressly teach providing, at one or more output components, output indicative of a result of the comparing.
However, Jackey teaches providing, at one or more output components, output indicative of a result of the comparing (Col.14, lines 32-36: Alternatively, service provider 1640 may generate a report that details the shortcomings of memory installed in the device may trigger an event that alerts a user to the fact that there is not enough memory in the device to execute the model, etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jackey of notifying that the device does not have enough memory resources with the teachings of Song of determining whether the device’s memory has enough capacity to handle the requirements of the layers. The modification would have been motivated by the desire of notifying whether the available memory is enough to handle the requirements of the layers.

Regarding claim 2, Song teaches wherein the maximum amount of volatile memory comprises a sum of all the plurality of output sizes ([0112] In operation 940, the neural network device 300 may determine… a sum of the obtained capacities).

Regarding claim 3, Song teaches wherein the maximum amount of volatile memory comprises a sum of a subset of the plurality of output sizes ([0090] As a result of an operation, the processor 310 may generate each of channels of the output feature map 620 with respect to each of the sublayers. In detail, an operation between each sub-weight map and each channel of an input feature map may be performed to calculate a sum product, and then a result of the calculation may be combined to form each of the channels of the output feature map 620.).

Regarding claim 6, Song teaches wherein the maximum amount of volatile memory used for application of the machine learning model is further estimated based on a second amount of volatile memory used to store one or more internal states of the machine learning model ([0061] In an example, the processor 310 may obtain, with respect to each of the layer, capacity information about a capacity of a space to store various types of data that are used or are generated in each layer. The processor 310 may obtain first capacity information indicating a capacity of a space to store an input feature map of a layer and second capacity information indicating a capacity of a space to store an output feature map of the layer. The first capacity information refers to a space needed to store an input feature map and may correspond to a size of input feature map data. Likewise, the second capacity information refers to a space needed to store an output feature map and may correspond to a size of output feature map data.).

Regarding claim 7, Song teaches wherein the machine learning model comprises a long short- term memory ("LSTM") network or one or more gated recurrent units ("GRU") ([0042] Referring to FIG. 1, a neural network 1 may be an architecture of a deep neural network (DNN) or an n-layer neural network. A DNN or an n-layer neural network may correspond to neural networks such as, for example, Convolutional Neural Networks (CNN), Recurrent Neural Networks (RNN), Deep Belief Networks (DBN), Restricted Boltzmann Machines, fully-connected network (FCN), a deep convolutional network (DCN), a long-short term memory (LSTM) network, and a grated recurrent units (GRUs).).

Regarding claim 9, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 10, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 11, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Claim 4, 5, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Jackey, as applied to claim 1 and 9 above, in further view of Parameswaran et al. (US 2020/0184376 A1).

Regarding claim 4, Song and Jackey do not expressly teach wherein the subset of the plurality of output sizes excludes one or more output sizes of the plurality of output sizes that correspond to one or more layers of the plurality of layers that are no longer needed at a given point in time during application of the machine learning model.
	However, Parameswaran teaches wherein the subset of the plurality of output sizes excludes one or more output sizes of the plurality of output sizes that correspond to one or more layers of the plurality of layers that are no longer needed at a given point in time during application of the machine learning model ([0036]; [0048] Such a cost function could be modified or augmented in a variety of ways. For example, the output of a particular task could not be stored if the size of that output is greater than an amount of storage space available at the time of computation of the output. In another example, the cost function could include terms relating to the likelihood that particular data processing tasks are likely to be modified, re-computed, or relied upon for re-computing a downstream task, or a likelihood of some other circumstance related to a task and the utility of storing its output for later re-use. For example, if it was determined that a particular task was very likely to be modified in the next iteration of a workflow, it could be determined not to store that task's output for future re-use (since it was determined to be very unlikely that the particular task will not be modified and thus that the task's output might be valid for re-use). In some cases, tunable weights may be applied to the component terms of the cost function.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parameswaran with the teachings of Song and Jackey to update the cost/size of an output considering excluded outputs if they are not likely to be needed. The modification would have been motivated by the desire of improving memory utilization.
 
Regarding claim 5, Parameswaran teaches wherein the one or more layers that are no longer needed comprise one or more layers that no longer feed any downstream layers of the plurality of layers at the given point in time ([0048] if it was determined that a particular task was very likely to be modified in the next iteration of a workflow, it could be determined not to store that task's output for future re-use (since it was determined to be very unlikely that the particular task will not be modified and thus that the task's output might be valid for re-use). [0052]).

Regarding claim 8, Song teaches wherein the calculating comprises: 
calculating a first output size corresponding to a first layer of the plurality of layers ([0061] In an example, the processor 310 may obtain, with respect to each of the layer, capacity information about a capacity of a space to store various types of data that are used or are generated in each layer. The processor 310 may obtain… second capacity information indicating a capacity of a space to store an output feature map of the layer. The first capacity information refers to a space needed to store an input feature map and may correspond to a size of input feature map data. Likewise, the second capacity information refers to a space needed to store an output feature map and may correspond to a size of output feature map data.); 
calculating one or more additional output sizes corresponding to one or more downstream layers of the plurality of layers that receive, as input, output of the first layer ([0061] The processor 310 may obtain first capacity information indicating a capacity of a space to store an input feature map of a layer… The first capacity information refers to a space needed to store an input feature map and may correspond to a size of input feature map data.); and
wherein the maximum amount of volatile memory used for application of the machine learning model is estimated in response to the determining, and is based on the first output size and the one or more additional output sizes ([0112] In operation 940, the neural network device 300 may determine whether a sum of the obtained capacities is less than a size of a memory space. When a sum of the capacities is less than the size of the memory space, the method proceeds to operation 950. When the sum of the capacities is not less than the size of the memory space, the method proceeds to operation 960. In an example, the neural network device 300 may sum up capacities of spaces for respectively storing an input feature map, an output feature map, a weight map, and working data of an nth layer, and determine whether a resultant value of the sum is less than the size of the memory space.).

In addition, Parameswaran teaches determining that no more downstream layers of the plurality of layers receive, as input, output of the first layer ([0047]; [0048] Such a cost function could be modified or augmented in a variety of ways. For example, the output of a particular task could not be stored if the size of that output is greater than an amount of storage space available at the time of computation of the output. In another example, the cost function could include terms relating to the likelihood that particular data processing tasks are likely to be modified, re-computed, or relied upon for re-computing a downstream task, or a likelihood of some other circumstance related to a task and the utility of storing its output for later re-use. For example, if it was determined that a particular task was very likely to be modified in the next iteration of a workflow, it could be determined not to store that task's output for future re-use (since it was determined to be very unlikely that the particular task will not be modified and thus that the task's output might be valid for re-use). In some cases, tunable weights may be applied to the component terms of the cost function.).

Regarding claim 12, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amato et al. (US 2019/0065901 A1) SYSTEMS AND METHODS FOR A TAILORED NEURAL NETWORK DETECTOR
Li et al. (US 2019/0156185 A1) METHOD AND APPARATUS FOR ADAPTING FEATURE DATA IN A CONVOLUTIONAL NEURAL NETWORK
Cabrera Arevalo et al. (US 2020/0151575 A1) METHODS AND TECHNIQUES FOR DEEP LEARNING AT SCALE OVER VERY LARGE DISTRIBUTED DATASETS
Matveev et al. (US 2019/0370071 A1) SYSTEMS AND METHODS FOR IMPROVED NEURAL NETWORK EXECUTION
Amirineni et al. (US 10,943,167 B1) Restructuring A Multi-dimensional Array
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195